Case 1:18-CV-08250-.]SR Document 17 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRIC'I` COURT

SOU'I`HERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No.
Plaintiff, NOTICE OF EX PARTE
APPLICATION TO FILE UNDER
V- SEAL

Cl~IARLES SI~IREM,

1 3 cv 8250

Please take notice that Plaintiff Winklevoss Capital Fund, LLC (“WCF”), by and through
the undersigned counsel, seeks leave to file the accompanying Complaint and the related Ex
Parte Application for Prejudgment Attachment under seal, with the sealing to be lifted at such
time as the Order of Attachment is served on all relevant parties or the Ex Parte Application for
Attachment is denied. Plaintift` brings this application pursuant to Federal Rules of Civil
Procedure 5.2(d).

In support of this motion, Plaintift` submits the following documents:

¢ Notice of Ex Parte Application, Ex Parte Application to File Under Seal, the
supporting affidavit of 'I`yler Meade, and a proposed order;

¢ Complaint; and

¢ Notice of Ex Parte Application, Ex Parte Application for Prejudgment
Attachment, the supporting affidavits of Cameron Winklevoss, 'I`om Robinson,

Matt Gruchevsky, Sam Ferguson, and John Mason, and

Case 1:18-CV-08250-.]SR Document 17 Filed 10/26/18 Page 2 of 2

a proposed order of attachment.

DATED: Sept€mb€r l 1, 2018 Respectfully submitted,

By: M./¢/L

f ¥'

Tyler Meade
THE MEADE FlRM p.c.
Calif`ornia Office:
l2 Funston Ave., Suite A
San Francisco, CA 94129
New York Office:
lll Broadway, Suite 2002
New York, NY 10006
Telephone: (415) 724-9600
tyler@meadefirm.com

Attorneys for Plaintif`f

